Mr. President, on behalf of the United Arab
Emirates, it gives me great pleasure to begin my
statement by congratulating you, Sir, and your friendly
country, the Gabonese Republic, on your election as
President of the fifty-ninth session of this Assembly.
Given your political skills and experience, we are
confident that you will competently and successfully
lead our deliberations on pressing global and regional
issues. We wish you every success in your endeavours.
On this occasion, I wish to pay tribute to your
predecessor, Mr. Julian Robert Hunte, for his wise and
skilful management of the activities of the previous
session. It also gives me pleasure to reiterate our
appreciation and gratitude to Mr. Kofi Annan, the
Secretary-General of the United Nations, for his
consistent efforts to strengthen the leading role of the
United Nations, especially in resolving the political
conflicts and economic crises that continue to plague
our world.
Notwithstanding the achievements of the last
century and their positive impact on the principles of
liberalization, globalization and freedom, recent
events, especially during the last few years, have
included, violations of human rights, the outbreak of
terrorist attacks and the eruption of violence and
conflicts. These events have, to a great extent, limited
peoples’ ability to reap the benefits of most of these
achievements. Instead of directing efforts towards
solving the problems related to poverty, the spread of
epidemics, improving sustainable economic,
environmental and social development mechanisms
and strengthening international relations — as outlined
in the Millennium Declaration — the world had to
devote a great part of its efforts to further exploring
coordinated measures for combating these grave
threats, which have shaken the underpinnings of
international peace and security.
Previous experience has shown that regional and
international multilateral initiatives built on principles
of partnership, justice, transparency and equality
among peoples and States can address and contain
global challenges. Therefore, we are convinced that
carrying out the reform needed in the existing
structures of international relations, especially in the
United Nations system, has become an important
priority so that its principal organs — the Security
Council, the General Assembly and the Economic and
Social Council — can revitalize their activities and
fulfil their responsibilities in terms of maintaining
international peace and security.
Commitment by all countries and governments to
discharge their responsibilities in accordance with the
principles of international law is a key condition for
enforcing the rule of law and avoiding potential
economic, environmental and security problems.
Therefore, the United Arab Emirates, as a Member of
the United Nations, is committed to meet its
obligations, especially those related to promoting
friendly relations with neighbouring countries,
cooperation in the security and economic fields and
respect for the sovereignty, national unity and
territorial integrity and the right to self-determination
of all countries.
Proceeding from its belief in the value of
dialogue, peaceful negotiations and legal arbitration in
settling conflicts and disputes among countries, the
United Arab Emirates has pursued a firm and peaceful
policy regarding the question of the occupation by the
Islamic Republic of Iran of our three islands: Greater
Tunb, Lesser Tunb and Abou Moussa. The
international community is now aware of the legal,
historical and political grounds of this case, as well as
all the initiatives, contacts and constant efforts by my
country at various levels to find a peaceful solution to
this question.
The United Arab Emirates is perplexed at the
position of Iran and its constant rejection of all
peaceful initiatives and endeavours by the member
States of the Gulf Cooperation Council to find a
peaceful solution to this important issue. Therefore, the
United Arab Emirates calls upon the international
community to urge Iran either to clarify its intentions
towards the United Arab Emirates by entering
unconditionally into serious bilateral negotiations
which ensure restoration of the three occupied islands,
their continental shelves and regional airspace and
their economic zones to the full sovereignty and
territorial unity of the United Arab Emirates, or to
accept referral of this case to the International Court of
Justice for arbitration.
44

The regrettable developments taking place on the
security front in the Arabian Gulf region have created
serious challenges to the international community due
to the sensitive nature of this region and the emergence
of new forms of threats, which include terrorist acts,
kidnappings and arbitrary killing of hundreds of
innocent people in various areas in Iraq and other
countries. In this context, the United Arab Emirates
expresses its strong condemnation of all acts of
violence in Iraq, which if not contained will lead to an
escalation of tension and instability in the entire
region, as well as the world. We also express our
support to the legitimate endeavours of the Iraqi people
and their interim Government to complete
arrangements for a peaceful transition of authority as
soon as possible, to exercise their inalienable right to
decide their political future and internal affairs, control
their natural resources, rebuild their national
institutions and maintain security on their borders.
We also attach great importance to supporting
international and regional efforts to help the Iraqi
people to rehabilitate their destroyed institutions, and
to the unity and solidarity of the Iraqi people especially
during this critical stage, in order to enable them to
start a new phase in which security, stability, good-
neighbourly relations and cooperation with all
countries of the world prevail.
The United Arab Emirates reiterates its strong
condemnation of all acts of terrorism in the Gulf
region, especially in the fraternal Kingdom of Saudi
Arabia and other areas where a number of residential
areas were targets of horrific terrorist attacks. The
United Arab Emirates declares its full support for the
continuing efforts and measures taken by these
countries to combat those inadmissible acts, including
those by the Government of the Kingdom of Saudi
Arabia to defeat those criminal terrorist attempts inside
Saudi territory.
The United Arab Emirates believes that
settlement of the Middle East question cannot be
achieved with the position of a de facto situation of
occupation, settlement, and siege of the Palestinian
people, who are now facing the worst humanitarian
crisis in their history because of the acts of arbitrary
killing, destruction, starvation and unjustified mass
detentions by the Israeli authorities. The United Arab
Emirates affirms that continuation of the Israeli
aggression will inevitably lead to more violence and
deterioration in the security situation.
We therefore recall the historical, political and
legal responsibility of the United Nations and the
Quartet, which is now responsible for finding a
settlement of the Palestinian question through obliging
Israel, the occupying Power, to unconditionally comply
with the terms of the road map and other relevant
international resolutions, especially those issued by the
International Court of Justice and the General
Assembly that call for dismantling the racist separation
wall in the West Bank, as it is considered illegal and
null and void.
We also affirm that establishment of a
comprehensive, just and lasting peace in the region
depends on the ability of the international community
to end Israel’s intransigence, on revitalization of the
peace process and on full Israeli withdrawal from all
Palestinian and other Arab territories occupied since
1967, including East Jerusalem, the Syrian Golan and
the Shab’a farms. It depends also on the establishment
of a Palestinian State with its capital at Al-Quds al-
Sharif, pursuant to the relevant international
resolutions and the fundamentals of the existing Arab
peace initiative, which is based on the principle of land
for peace. In that context, we also affirm the
importance of respecting the wishes of the Lebanese
people and of not interfering in its internal affairs.
Attaining and maintaining balance in the security
situation in the Middle East and the Gulf region is
today a matter of high priority. It requires a
comprehensive, non-discriminatory, confidence-
building policy that will lead to the elimination of all
existing arsenals of weapons of mass destruction as
part of an international process of non-proliferation.
Here, we look forward to the outcome of the recent
visit of the Director General of the International
Atomic Energy Agency (IAEA) to a number of
countries in the region, which was aimed at convincing
their Governments to relinquish the nuclear arsenals
that pose a threat to neighbouring countries.
In that connection, we renew our appeal to the
international community to take all necessary measures
to compel the Israeli Government to accede to the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) and to subject all its nuclear facilities to the
IAEA international safeguards system, so that a zone
free of weapons of mass destruction can be established
in the Arabian Gulf and the Middle East regions.
45

Reports of the Secretary-General on the world
economic and social situation reveal that almost a
billion people lack food, drinking water, job
opportunities, housing and educational, health and
social services. The United Arab Emirates has a good
record of providing development and relief assistance
to many countries, and we believe that the international
community should address those challenges as its
common responsibility, requiring complete fulfilment
of the commitments and pledges made by developed
nations at United Nations conferences and summits on
sustainable development and on financing for
development. Those pledges relate to increasing
assistance to developing countries, rescheduling
foreign debt, easing restrictions on foreign trade,
increasing foreign investment and providing access to
modern technologies for peaceful purposes. That would
enable developing countries to share equally in the
benefits of globalization.
Further, we welcome current efforts to set up a
global fund to end poverty by 2015. Here, we affirm
that there must be progress in negotiations on North-
South cooperation and on coordination among regional
and international organizations if we are to put an end
to the negative effects of repeated financial and
economic crises and ensure steady assistance flows and
the stability of commodity markets. Policies and
choices to liberalize world trade and the world
economy must be reviewed from a development
perspective, taking into account the concerns and needs
of small countries and developing countries, and their
right to attain development and participate in the
international decision-making process. This would
enable their economies to avoid stagnation and
marginalization, and would ensure the implementation
of national programmes to diversify national
production, develop human resources and reduce levels
of unemployment, poverty and disease.
We hope that our deliberations at this session will
have a positive outcome that will enhance our
perception of our common causes and buttress our joint
efforts to create a prosperous world based on the rule
of law and justice, a world in which tolerance, well-
being and progress prevail.